Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

WAVE LINX LLC,
                                                     Civil Action No.:
             Plaintiff,

      v.                                             TRIAL BY JURY DEMANDED

SUGARCRM INC.

             Defendant.


                     COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff, Wave Linx LLC (“Plaintiff” or “Wave Linx”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United

States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant SugarCRM Inc.

(hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner,

and without authorization and/or consent from Plaintiff from U.S. Patent No. 8,843,549 (“the

‘549 Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated

herein by reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees,

and costs.

                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

2108 Dallas Parkway, Suite 214, #1010, Plano, TX 75093.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

of Delaware, having a principal place of business at 10050 North Wolfe Road, SW2-130,

Cupertino, California, 95014. Defendant maintains a physical presence in this judicial district at

                                                 1
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 2 of 9




7979 East Tufts Ave, Suite 1450, Denver, Colorado, 80237. Upon information and belief,

Defendant may be served with process c/o: C T Corporation System, 7700 East Arapahoe Road –

Suite 220, Centennial, Colorado 80112-1268.

          4.   Plaintiff is further informed and believes, and on that basis alleges, that Defendant

operates the website www.sugarcrm.com, which is in the business of providing communication

services, amongst other services. Defendant derives a portion of its revenue from sales and

distribution via electronic transactions conducted on and using at least, but not limited to, its

Internet website located at www.sugarcrm.com, and its incorporated and/or related systems

(collectively the “SugarCRM Website”). Plaintiff is informed and believes, and on that basis

alleges, that, at all times relevant hereto, Defendant has done and continues to do business in this

judicial district, including, but not limited to, providing products/services to customers located in

this judicial district by way of the SugarCRM Website.

                                 JURISDICTION AND VENUE

          5.   This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§1 et seq.

          6.   The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

          7.   This Court has personal jurisdiction over Defendant by virtue of its systematic

and continuous contacts with this jurisdiction and its residence in this District, as well as because

of the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged

herein.

          8.   Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the



                                                 2
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 3 of 9




infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in this forum state and in this judicial District; and (iii) being

incorporated in this District.

        9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its regular and established place of

business in this District.

                                  FACTUAL ALLEGATIONS

        10.     On October 23, 2012, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘549 Patent, entitled “Streaming Method for Transmitting Telephone

System Notifications to Internet Terminal Devices in Real Time” after a full and fair

examination. The ‘549 Patent is attached hereto as Exhibit A and incorporated herein as if fully

rewritten.

        11.     Plaintiff is presently the owner of the ‘549 Patent, having received all right, title

and interest in and to the ‘549 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘549 Patent, including the exclusive right to recover for past

infringement.

        12.     To the extent required, Plaintiff has complied with all marking requirements

under 35 U.S.C. § 287.

        13.     The invention claimed in the ‘549 Patent comprises a method for an application

involving real-time notification of a client by a telephone switching system.

        14.     Claim 1 of the ‘549 Patent states:



                                                  3
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 4 of 9




                       “1. A method for an application involving real-time notification of a client
               by a telephone switching system, comprising:
                       a) opening a connection between the client and a server;
                       b) transmitting notification messages from the telephone switching system
               to the server using a networking protocol;
                       c) transforming the notification messages at the server into a programming
               language code and using said networking protocol for sending the programming
               language code to the client, wherein the programming language code is
               executable by the client's browser;
                       d) using an HTTP streaming mechanism for transmission of the
               notification from the server to the browser through the open connection, whereby
               the connection between the client and the server remains open in the intervening
               period between the transmission of individual notification messages; and
                       e) executing the programming language codes by the browser whereby the
               respective notification messages are displayed or outputted at the client.” See
               Exhibit A.

       15.     Defendant commercializes, inter alia, methods that perform all the steps recited in

at least one claim of the ‘549 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claim 1 of the ‘549 Patent. Specifically, Defendant

makes, uses, sells, offers for sale, or imports a method that encompasses that which is covered by

Claim 1 of the ‘549 Patent.

       16.     Dependent Claim 4 of the ‘549 patent states: “The method according to claim 1,

further comprising: using the HTTP protocol for the client-server connection.” See Exhibit A.

       17.     Defendant commercializes, inter alia, methods that perform all the steps recited in

Claim 4 of the ‘549 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or imports

a method that encompasses that which is covered by Claim 4 of the ‘549 Patent.

                                 DEFENDANT’S PRODUCTS

       18.     During the enforceability period of the ‘549 patent, Defendant offered solutions,

such as the “SugarCRM Asterisk” system (the “Accused Product”), that enables a method for an

application involving real-time notification of a client by a telephone switching system. For

                                                4
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 5 of 9




example, the Accused Product performs the method of an application involving real-time

notification of a client by a telephone switching system. A non-limiting and exemplary claim

chart comparing the Accused Product to Claim 1 of the ‘549 Patent is attached hereto as Exhibit

B and is incorporated herein as if fully rewritten.

       19.     As recited in Claim 1, the Accused Product practices a method for an application

involving real-time notification (e.g., incoming phone call notification by a user utilizing the

SugarCRM Asterisk system) of a client by a telephone switching system. See Exhibit B.

       20.     As recited in one step of Claim 1, the Accused Product practices opening a

connection between the client (e.g., when a user login to SugarCRM account for receiving

incoming calls) and a server (e.g., SugarCRM’s server). See Exhibit B.

       21.     As recited in another step of Claim 1, the Accused Product practices transmitting

notification messages from the telephone switching system (e.g. calls that originate from a

traditional phone switching network) to the server (e.g., SugarCRM’s server) using a networking

protocol (e.g., IP). See Exhibit B.

       22.     As recited in another step of Claim 1, the Accused Product practices transforming

the notification messages (e.g., incoming phone call notification received by a user utilizing the

SugarCRM Asterisk system) at the server (e.g., SugarCRM’s server) into a programming

language code (e.g., markup language code such as HTML code) and using said networking

protocol (e.g., IP) for sending the programming language code to the client (e.g., a user utilizing

a web browser based version of the SugarCRM Asterisk system), wherein the programming

language code is executable by the client's browser (e.g., the web browser of a user). See Exhibit

B.




                                                  5
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 6 of 9




       23.     As recited in another step of Claim 1, the Accused Product practices an HTTP

streaming (e.g., call or a messaging session streaming to a user’s web browser) mechanism for

transmission of the notification (e.g., incoming phone call notification received by a user

utilizing the SugarCRM Asterisk system) from the server (e.g., SugarCRM’s server) to the

browser (e.g., web browser of the user such as Google Chrome) through the open connection

(e.g., a call queue which supports transmission and storage of notifications from SugarCRM’s

server to a said website with the Web Widget), whereby the connection between the client and

the server remains open in the intervening period between the transmission of individual

notification messages. See Exhibit B.

       24.     As recited in another step of Claim 1, the Accused Product practices executing the

programming language codes (e.g., markup language code such as HTML code) by the browser

(e.g., web browser of the user such as Google Chrome) whereby the respective notification

messages are displayed or outputted (e.g., display notification or play sound) at the client. The

user i.e. a business or customers can place a call from various devices which will thereby be

notifying the SugarCRM server so that the recipient can receive an in-app notification. See

Exhibit B.

       25.     The elements described in paragraphs 18-24 are covered by at least Claim 1 of the

‘549 Patent. Thus, Defendant’s use of the Accused Product is enabled by the method described

in the ‘549 Patent.

       26.     As to Claim 4, the Accused Product uses the HTTP protocol (e.g., by means of an

http browser) for the client-server connection. See Exhibit B.




                                                6
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 7 of 9




       27.       The elements described in paragraphs 19-24, and 26 are covered by at least Claim

4 of the ‘549 Patent. Thus, Defendant’s use of the Accused Product is enabled by the method

described in the ‘549 Patent.

                                INFRINGEMENT OF THE ‘549 PATENT

       28.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding Paragraphs.

       29.       In violation of 35 U.S.C. §271, Defendant has directly infringed the ‘549 Patent.

       30.       Defendant has had knowledge of infringement of the ‘549 Patent at least as of the

service of the present Complaint.

       31.       Defendant has directly infringed at least one claim of the ‘549 Patent by using, at

least through internal testing or otherwise, the Accused Product without authority in the United

States, and will continue to do so unless enjoined by this Court. As a direct and proximate result

of Defendant’s direct infringement of the ‘549 Patent, Plaintiff has been damaged.

       32.       By engaging in the conduct described herein, Defendant has injured Plaintiff and

is thus liable for infringement of the ‘549 Patent, pursuant to 35 U.S.C. §271.

       33.       Defendant has committed these acts of infringement without license or

authorization.

       34.       As a result of Defendant’s infringement of the ‘549 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       35.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim

construction purposes by the claim charts that it provides with this Complaint. The claim chart



                                                   7
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 8 of 9




depicted in Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure and does not represent Plaintiff’s preliminary or final

infringement contentions or preliminary or final claim construction positions.

                                  DEMAND FOR JURY TRIAL

          36.    Plaintiff demands a trial by jury of any and all causes of action.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for the following relief:

          a. That Defendant be adjudged to have directly infringed the ‘549 Patent either literally

or under the doctrine of equivalents;

          b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

          c. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff

for the Defendant’s past infringement, including compensatory damages;

          d. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

          e. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          f. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.




                                                   8
Case 1:19-cv-03673-KLM Document 1 Filed 12/26/19 USDC Colorado Page 9 of 9




Dated: December 26, 2019          Respectfully submitted,

                                  SAND, SEBOLT & WERNOW CO., LPA

                                  Andrew S. Curfman
                                  (pro hac vice forthcoming)

                                  Howard L. Wernow
                                  Aegis Tower - Suite 1100
                                  4940 Munson Street, N. W.
                                  Canton, Ohio 44718
                                  Phone: 330-244-1174
                                  Fax: 330-244-1173
                                  Andrew.Curfman@sswip.com
                                  Howard.Wernow@sswip.com


                                  ATTORNEYS FOR PLAINTIFF




                                    9
